 LOCKE INSULATORS, INC.653Locke Insulators,Inc.'andFrederick G. Coster andDonald Samuel Glenn.Cases 5--CA-6848 and 5-CA-6928June 18, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSreinstatement toGlenn.We find merit in theseexceptions.The record shows that, while the "unjustified"written notice issued to Coster was his third writtennotice, the "unjustified" notice issued to Glenn washis second. Moreover, the record further shows thatGlenn was not terminated at this time, but subse-quently was discharged for cause for reasons unrelat-ed to the issuance of any written warning notices.Accordingly, we shall fashion an appropriate remedyherein.On February 24, 1975, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed combined exceptions, and the GeneralCounsel also filed a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbrief, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge.The Administrative Law Judge found that theimproper work performance charges levied againstCoster and Glenn by Respondent were without meritand "motivated as a reprisal against [them] forattempting to secure relief by invoking the grievancemachinery of the contract." He concluded thatRespondent violated Section 8(a)(1) of the Act byissuing unjustified warning notices to those employ-ees because they engaged in protected concertedactivities. In the absence' of exceptions, we adoptthese findingspro forma.The Administrative Law Judge also found that theaforesaid "unjustified" written warning notices werethe third such notices issued to Coster and Glenn,that each of them subsequently received a fourthsuch notice for reasons unrelated to this proceeding,and that they would not have received the fourthnotice, and would not have been discharged pursuantto Respondent's policy of requiring discharge in suchevent, "but for the unjustified issuance of the thirdnotices." Remedially, the Administrative Law JudgeorderedRespondent,inter alia,to reinstate bothemployees.General Counsel and Respondent filedjoint exceptions to the Administrative Law Judge'sfindings that this was the third warning given Glennand that his subsequent discharge was inanywayrelated to his receiving of this warning, and to theAdministrative Law Judge's recommended Order tothe extent that it orders Respondent to offer1The nameof this party appearsas amended at the hearing.2 In the event thatthisOrder is enforcedby a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading "Postedby Order218 NLRB No. 114ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Locke Insulators, Inc., Baltimore,Maryland, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Issuing warning notices for engaging in protect-ed concerted activities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Offer Frederick G. Coster immediate and fullreinstatement to his former position or, if it no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or his other rights andprivileges.Make him whole for any loss of paysuffered as a consequence of his discharge, withinterest at the rate of 6 percent per annum, in themanner prescribed by F.W. Woolworth Company,90NLRB 289 (1960), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Expunge from the personnel records of Freder-ick G. Coster the third written warning notice issuedto him.(d) Expunge from the personnel record of DonaldSamuel Glenn the second written warning noticeissued to him.(e) Post at its Baltimore, Maryland, facility copiesof the attached notice marked "Appendix." 2 Copiesof said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed byof the National LaborRelations Board"shall read "Posted Pursuant to aJudgment of the UnitedStatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board." 654DECISIONSOF"NATIONALLABOR RELATIONS BOARDRespondent's authorized representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered byanyother material.(f)Notify the Regional Director for Region 5, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT issue warning notices becauseemployees have engaged in or are engaging inprotected concerted activities.WE WILL NOT in any like or related manner'interferewith, restrain, or coerce our employeesin their right to engage in concerted activitiesprotected by the Act.WE WILL offer Frederick G. Coster immediateand full reinstatement to his former job or, if it nolonger exists, to a substantially equivalent posi-tion, without prejudice to his seniority or his otherrights and privileges, and WE WILL make himwhole for any loss of pay he suffered because ofhis discharge, which shall be paid with interest atthe rate of 6 percent per annum.WE WILL expunge from Coster's personnelrecords the third written warning notice whichwas issued to him and from Donald SamuelGlenn's personnel record the second writtenwarning notice which was issued to him.LOCKE INSULATORS, INC.DECISIONSTATEMENT OF THE CASEBERNARD J.SEFF,Administrative Law Judge: This casewas heard by me at Baltimore, Maryland, on Wednesday,January 8, 1975, based on a charge dated October 16, 1974,and a complaint dated November 21, 1974, alleging thatRespondent (also known as the Company) had discrimina-torily issued a warning notice to the Charging Party(DonaldGlenn) because he was engaged in certainconcerted activities protected by the Act. It is the position1432 F.2d 854(C.A. 2, 1970).2Both Coster and Glenn were inspectors who inspect certain lots ofmaterial(involving,inmany cases,very large insulators).The workof Respondent that this matter should be settled by anarbitrator under the terms of the collective-bargainingcontract of the Company and the Union. Respondenturges that the National Labor Relations Board defer underthe principles set forth in theCollyer InsulatorWire, A Gulfand Western Systems Co.,192 NLRB 837 (1971). Respon-dent calls attention to the fact that it has agreed in writingto follow the grievances and arbitration procedures setforth in its contract with the United Electrical, Radio andMachineWorkers of America, Local 120, (hereinafterreferred to as the Union).Upon the entire record in thiscase,includingmyobservation of the witnesses, and upon consideration of thebriefs filed by the parties, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTA.JurisdictionDuring the past 12 months Respondent sold andshipped, in interstate commerce, products valued in excessof $50,000 to purchasers located outside the State ofMaryland. I find that the Respondent is engaged ininterstate commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.Preliminary ConsiderationsAn additional alleged discriminatee, Frederick Coster,an individual, filed a charge based on the same facts asthey relate to Donald Glenn. The Regional Office issuedan order of consolidation on November 21, 1974.TheRespondentfiledadocumententitled"Interrogatories," requesting theRegionalDirector toanswer in writing certain interrogatories. This matter wasdecided by Administrative Law Judge Fannie M. Boyls onDecember 24, 1974, who ordered the said "Interrogatories"be denied since she held the Respondent's motion for thisinformation was in the nature of pretrial discovery thatwould require the Regional Director to supply evidence inadvance of the trial. The denial of this motion was issuedfor the reasons stated inNLRB. v. Interboro Contractors,Inc., tand other cases cited therein.III. THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsThe Charging Parties were both employed on the secondshift.The foreman of the- second shift, Pemell Johnson,was informed that his two operators, Coster and' Glenntold him that they felt there was, "banking" 2 taking placeon the first shift. They charged that employees John Bohnsperformedin inspectionis paid for ona piecework basis.Payment for thiswork involves turning in tickets and the men are paid on the basis of thenumber of tickets they turn in. LOCKE INSULATORS, INC.655and Charles Schultz, both first shift operators, werebanking and,as a result, the complainants were unable toearnpay on a piece-rate basis which seriously cut downtheir earnings.The complaint of banking being done byBohns andSchultz was reported to Pernelil Johnson who inturn calledthis to the attention of Foreman ChesterBolestaand Edward Rickels, shop operations manager.Incidentally, Schultz is the- shop steward on the first shift.Before making complaint to supervision, Coster testifiedthat " ... I didn't like turning in a union brother forviolation of company policy, so I tried to talk DonaldGlenninto not turningit in and we'd see if we could workitout with the union. I couldn't do this. I tried to talk toCharles Schultz about this, and he told me to mind my ownbusiness."During the latter part of June and early in July 1974,Bolesta madean investigation of the complaint. As a resultof his inquiry, Bolesta testified, "I found out in deed andtruth that the first shift was banking." In the course of thisinvestigation Bolesta found that not only were Bohns andSchultzbanking but he also allegedly found that Costerand Glenn were not following the written instructionsgiven them as- to what pieces they should inspect eachnight.As the end result of Respondent's investigation allfour men were told they would be given warning notices atthe same time.Thesematters, the banking and failing to followinstructions,were discussedin a meeting, held in Rickels'office onJuly 19. This took place on the day before theannualplant vacation shutdown. Present at the meetingwere Rickets, the two first and second shift stewards, thechief steward from the daylight shift, Hamilton andWilliams, the chief steward from the second shift. Alsopresent wereGlenn, Coster, Schultz,Bohns,and Bolesta.Kenny Hamilton asked-the Company representatives toleave the roomso the Union could talk privately. After thesupervisorsleft,Hamilton bawled out Glenn and Costerfor turning in Bohns and Schultz. Hamilton said thatbanking goeson throughout the whole plant. Coster repliedthat the only alternative left to him and Glenn was to turnthem in. Hamiltonsaid that we too should bank. Costerstated they could not bank because there was not enoughwork for Coster and Glenn to even make piecework tobegin with.When the supervisors returned to the conferenceBolestainformed the first shift inspectors that they would begettingwarningnotices for banking, and thus falsifyingcompany records. At the sametimeJohnson told Costerand Glenn they would receive warning notices for notfollowing instructions.After the vacation period was over, Glenn and Costerweregivenwarning notices for not following writteninstructions.Coster told, Johnson atthis timethat warningnoticesweregiven to them, not for failing to followinstructionsbut because they had raised a flap aboutbanking.As described by Respondent the banking matterrepresenteda serious infraction of company policy.Ed Rickels, manager of shop operations explained theevils of banking by saying:In essence, banking is a manipulation of vouchers so asto control your earnings, and because this can go on, itis extremely difficult to try to keep a continuity of flowofmaterial through the shop, regardless of theoperation. This, then could result in missed promises tocustomers, missed production schedules, and actually alack of work to other employees.The receipt of warning notices is a matter of greatconcern to the employees because it is establishedcompany policy that an employee who receives fourwarning notices is subject to immediate discharge.Coster testified that:So after I was out I went to theunion.Ihad mygrievance in. I pressed the union for an answer. I wasconstantly calling upMr. Jim Johnson, who waspresident of the union, to try to get an answer, and hetold me these things take time.He then informedme . . . sometimethe first part ofNovember that the company was wanting this thing togo to step 3 in New York. He said he had to go to NewYork; him and the chief shop steward on the secondshift, John Williams, were going to New York.... he (Pennell Johnson) told me that - he shookthe warning notice and says, "You know why you'regetting this, don't you?" I says, "Yeah, we know why."He said "Because youraised somuch hell about thebanking," He says, "As-far as I'm concerned, I'd like totear the damn thing up. I don't think you deserve it."Concerning Failure to Follow InstructionsCoster testified the practice he and Glenn followed whenthey received instructions as follows:Well, I'm going to say . . . we would get a list and wewouldn't follow it exactly. Like, we'd skip the first thingon the list and do the second, then go back to the first,because the way the plant was set up, the thing youwanted to inspect first was in back of the thing that wason the list second, so naturally you would inspect thething that come first and then on down, and that wasdeviating from the list, you might say, but it was ouronly way that we could make money and work.Q. In essence, you're saying the way some of themerchandise was stacked, it was the only way youcould inspect it, in fact.A.Right.It is significant that on some occasions Coster and Glennreceived oral instructions as to the order in which theywere expected to make their inspections. When, for the firstBanking consistsof doing a great many lots became they are easy lots todo or because an operator feels like working hard on a particular day, notturning inall of the tickets and then turning them in on a later day wheneither a mandoes not feel like doing so much work or it is difficult toaccomplishmuch work because the flow of materials to inspect hasdiminished. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDtime failing to follow written instructions came up in thetestimony, both men asked to see the list they were accusedof not following. Pernell Johnson said he could not fmd thelist.He said he thought he left it in his car or at home.Thereafter a list was unearthed by Rickets but there is noclear evidence that the list which was shown to Coster wasthe one about which the complaint arose. It seems thatsometimesthe material to be inspected did not arrive attheirworkstationsin the order set forth on theirinstructions. The men testified they did their work in thebestway they could. Also on some occasions theyperformed tasks which were not on the list at all. In anyevent the burden of the testimony is to the effect that theytried to follow the list step by step. When this was notpossible they did the best they could. The Company wasaware of the fact that it was not always possible to adhereto the exact order in which the instructions were received.Credibility of theWitnessesRespondent's brief describes the demeanor of employeeGlenn as untrustworthy because he looked at the ceilingand did not look at his questioner during his testimony. Hisgeneral demeanor" . . . could lead to no other conclusionthan that Glenn was not testifying in a straightforwardmanner and that his testimony should be .given no weight."Based on my observation of Glenn, while he was on thestand on both direct and cross-examination I found him tobe direct, forthright, and candid in his testimony. Hisdemeanor impressed me favorably. While there were somedeviations between what he testified to at the hearing, andsome conflicting statements which appeared in his pretrialaffidavit, the differences were minor and might best bedescribed as evidencing the human failings of an unsophis-ticatedwitness. If what he testified to had been identical inevery respect with what appeared in his affidavit I mightwell have concluded that he had been rehearsed before thetrial. I credit Glenn's testimony.Similarly, I found Coster's testimony to be credible andtrustworthy. I credit Coster as an honest witness.It is certainly clear that whatever minor inconsistenciesdeveloped between the- testimony of Glenn and Costertheir joint testimony that Schultz and Bohns were bankingwas fully substantiated by the Company's own carefulexamination.There is no doubt that the two first shiftemployees were banking and neither of them denied thischarge.Coster testified on direct examination that PernellJohnson stated in his office concerning the warning noticesreceived,by Coster and Glenn that:First thing in the office he told me that - he shook thewarning notice and says, "You know why you'regetting this, don't you?" I says, "Yeah, we know why."He said,"Because you raised so much hell about thebanking." He says, "As far as I'm concerned, I'd like totear the damn thing up. I don't think you deserve it."In this connectionRespondent's brief makes the point thatJohnson did not affirm the statements of the GeneralCounsel'switnesses.Much more significant to me is thefact that Johnson did not deny having made this statement.Where a witness gives testimony as to what was said by hissupervisor and the supervisor (Johnson) does not denyhaving made the statement it stands on the record as anundisputed fact. In answering the point made by theRespondent that Johnson did not affirm the remarkattributed to him, quotedsupra,it ismuch more reasonableto expect a witness for the Company to deny he made thestatement than to expect he would affirm it. In the main Ifound Pernell Johnson to be a credible witness and I creditmuch of his testimony.Concluding Findings and AnalysisThe record contains references to the fact that banking iswidespread throughout the plant. The Company admittedthat the practice is prevalent in the plant.The record is clear, despite denials by Rickels, that butfor the complaint concerning banking made by Coster andGlenn no investigation would have taken place regardingthe alleged failure by these men to follow instructions. Thiswas admitted by Coster's supervisor, Pernell Johnson. Itwas Johnson who told Coster that the complaints forfailure to follow instructions, were unjustified and wouldnot have been made except for the flap caused by Costerand Glenn when they complained about banking. It was inthe course of the investigation of the complaint aboutbanking that Respondent dug up its conclusion that Costerand Glenn had failed to follow instructions. Later the factof three previous warning notices led to the discharge ofboth Coster and Glenn. Their discharges were for incidentsthat had no relation to the case at bar.It certainly is strange that the complaint which wassubstantiated by the Company, should find Coster andGlenn in the anomalous position of being proven correctand then being fired because they received,oneof the threewarning notices as a by-product of a justified complaintthey made about banking.Coster testified without refutation that he tried to correctthe problem concerning banking by taking the matter upwith union representatives and not bringing it to manage-ment.Schultz' reaction to working out a compromise wasto tell Coster that he and Glenn should also "bank" andthat, inanyevent, the first shift men would continue toengage in banking. Finding it impossible to settle thematter with Schultz the complainants carried the casefurther through the grievance machinery set forth in thecollective-bargaining agreement between the Companyand the Union. The two first shift men based their refusalto halt the practice on the ground that union men shouldnever raise objections to what brother union men did.Apparently Schultz and Bohns regarded such action asdisloyalty to fellow unionmembers.The allegations aboutnot following instructions appears to have been motivatedas a reprisal against the complainants for attempting tosecure relief by invoking the grievance machinery of thecontract. I so find.At one point in Respondent's brief it characterized thereceipt of warning notices as' "this relatively mild form ofdiscipline." On an earlier page the brief states:The Company's policy, to the contrary, was to uncoverany violation of its rules or interference with efficient LOCKE INSULATORS, INC.operation, and to punish the same with a writtenwarning, which could result in termination after thecompilation of four such warnings.The receipt by an employee of four warning noticesresults in discharge. Instead of being a "mild form ofdiscipline" four warning notices were in fact the conditionprecedent to discharge.I have found that Coster and Glenn received unjustifiedthird warning notices for engaging in protected concertedactivities.Under these circumstances the third warningnotices should not have been issued against them. It isclear that but for the unjustified issuance of the thirdnotices, upon the activities for which they received fourthnotices,this should have been notice number three andtheywould not have been discharged. Respondent isresponsible for all the consequences flowing from theerroneous issuance of the third notice. This being so, underthe Company's established rule that discharge follows thereceipt of a fourth warning notice, neither Coster norGlenn should have been discharged.Deferral of This Case to ArbitrationRespondent strongly urges that the NLRB defer theinstant caseto arbitration and points to its having givenwritten notice to the effect that it would agree to have thecase go toarbitration and waive any time limitations oninvoking arbitration.It is clear from the record that the Union is hostile toCoster and Glenn because inherent in their grievance is arequest that Respondent penalize brother union memberswhich the Union regards as a form of disloyalty to the saidUnion. In these circumstances, the Board should notwithhold its process and relegate Coster and Glenn to aproceeding in which those who allegedly wronged themand are arrayedagainstthem would be the principalparties who would appear in the arbitration case.In reaching this conclusion, I have relied onKansas MeatPackers,a Divisionof Aristo Foods, Inc.,198 NLRB 543(1972), and have decided the case at bar on its merits.CONCLUSIONS OF LAW657A.By its conduct as set forth and found in "III"supra,consisting of issuing notices of warning to Coster andGlenn under the circumstances described Respondent hasengaged and is continuing to engage in unfair laborpractices in violation of Section 8(a)(1) of the NationalLabor Relations Act.B.Said unfair labor practices have affected,affect andunless permanently restrained and enjoined will continueto affect commerce within the meaning of Section 2(6) and(7) of the Act.REMEDYBy issuing warning notices the two employees foundthemselves with a record of three such notices standingagainst them. Thereafter both employees received a fourthnotice thus resulting in their discharge in accordance withthe Company's policy that discharge is meted out to anyemployee who has received four such notices. The noticeswhich constitute the basis for the instant complaint aregrounded in the fact that the employees were within theprotection of the Act when their offense stemmed fromtheir insistence on processing their grievances through themachinery established in the Union's contract withRespondent.For, this reason Respondent should beordered to cease and ' desist therefrom and to offer themreinstatement to their former jobs (or if no longeravailable, in that case to an equivalent job), together withbackpay as appropriate, less applicable interim earnings ifany,plus interest, computed as delineated in F.W.WoolworthCompany,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962), makingnecessary records available for computation purposes.Respondent should be required to expunge from thepersonnel records of Coster and Glenn the third noticethey received for ostensibly failing to follow instructions.Respondent should further be required to post the usualnotice to employees to the effect 'that it will repair suchviolation, and desist from further violation and interfer-ence with its employees' rights under the Act.[Recommended Order omitted from publication.]